                                           ELECTRONICALLY FILED
                                           02/02/2021 14:29:54
                                           Myla L. Eldridge
                                           Clerk of the Marion Circuit Court
                                           Case Number: 49D20-2012-MC-003547
                                           Transaction ID: 84E86CC2A06D47A


Tuesday, February 02, 2021



                   Electronic Search Warrant Cover Sheet

An Affidavit for a Search Warrant has been submitted by:

Date: 02/02/2021
Time: 14:27: 13
Officer: Garland Cooper
Phone:
Email:
Officer Additional Comments:




                                                              Judicial Officer Name   Jason Reyome
                                                                       Cause Number   49020-2012->IC-003S47
                                                                     Transaction ID   84E8GCC2A06D47A
                                                               Date and Time Issued   02/02/2021 14 :41: 13
                                                                             Ruling   GRANTED
                                                                    Sealed Warrant    No
1-B
1-C
1-D
